Citation Nr: 0336604	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-22 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for an E. coli 
infection including a urinary tract infection and 
gastroenteritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The veteran's claims were previously denied in a 
September 1998 rating decision as not well grounded.  The 
veteran sought readjudication of these claims pursuant to the 
Veterans Claims Assistance Act of 2000.  Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096 (2000).  The June 2002 rating decision 
and this appeal are the result of that readjudication.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  There is no medical evidence which shows that the veteran 
had malaria in service or within one year of discharge from 
service.  

3.  The veteran had tropical service in India and Burma.

4.  There is no evidence that the veteran currently has 
active malaria and there are no residuals of any malaria the 
veteran may have had.

5.  There is no evidence of a chronic E. coli infection 
during service. 

6.  There is no competent evidence of a present E. coli 
infection, or a gastrointestinal or urinary tract disability 
due to E. coli infection.  




CONCLUSIONS OF LAW

1.  Disability from malaria was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(b), 3.326, 4.88b, Diagnostic Code 6304 
(2003). 

2.  Disability from an E. coli infection including a urinary 
tract infection and gastroenteritis was not incurred in 
service.  38 U.S.C.A. § 1110, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous 
active service, tropical service, and malaria becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, the disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(b) (2003).  

Malaria

The veteran contends, in essence, that he has malaria that 
was incurred in service.  His service medical records are not 
available.  There is no medical evidence which shows that the 
veteran had malaria in service.  The veteran's discharge 
certificate does show that he had service in India and Burma, 
and infection with malaria would be consistent with service 
in such a location.  

The record contains a February 1998 statement to confirm that 
the veteran was treated for "an allusive chronic illness" 
during the period from 1962 to 1967.  This statement also 
confirms that the veteran was treated for "chronic malaria 
(which has periodic flare ups) with the medications Quinine 
and Adabrin."  The names of the affiant and the doctor 
involved suggest that the doctor and the affiant are related, 
but the statement does not indicate the basis for the 
affiant's knowledge, nor does it indicate that the affiant is 
qualified to render opinions as to medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay persons 
are not capable to offer evidence that requires medical 
knowledge, such as a diagnosis).  No medical records or other 
supporting medical documentation has been submitted to 
support the assertion that the veteran had malaria during 
that time.  

At a May 1994 VA examination, the veteran gave a history of 
contracting malaria in the India Burma theater in 1944, and 
reported a history of cirrhosis, described in the report as a 
history of malarial cirrhosis.  No diagnosis referable to 
malaria was then made, however.  An August 1997 VA medical 
certificate notes that the veteran reported that his malaria 
flared up at times.  The veteran received a VA examination in 
September 2002.  The veteran reported that malaria was not 
diagnosed following service.  The examination shows that the 
smear for malarial forms was negative.  The diagnosis was 
past history of malaria without evidence of sequelae.  

A diagnosis of malaria requires identification of parasites 
in the blood or if the veteran served in an endemic area, the 
diagnosis may be made based on clinical symptoms.  Relapses 
must be confirmed by malarial parasites in blood smears.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2003).  The report 
of the May 1994 VA examination notes a history of malarial 
cirrhosis; however, a diagnosis containing the phrase 
"history of" does not constitute evidence of a present 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Additionally, in the August 1997 VA medical 
certificate, the veteran indicated he had flares of malaria.  
However, transcription of a lay history by a medical 
professional does not transform such information into 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The veteran received a VA examination in 
September 2002.  However, the smear for malaria was negative 
and the examiner diagnosed a past history of malaria and no 
evidence of residuals of malaria.  As noted, a diagnosis of a 
history of a disease does not constitute evidence of a 
present disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999). 

During service, the veteran served in a tropical area.  None 
of the post-service medical records contained in his claims 
folder refer to the presence of malaria or its residuals.  
Moreover, there is no evidence that he currently has active 
malaria and the September 2002 VA examination report shows 
that there are no residuals of the disease.  Service 
connection may only be granted for disability resulting from 
disease or injury.  As such, a disability must be present.  
However, the veteran does not have malaria or residuals of 
malaria.  In the absence of proof of a present disability, 
there is no valid claim.  38 C.F.R. § 3.303 (2003); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

There is no evidence of malaria as a tropical disease within 
one year of discharge from service.  38 C.F.R. §§ 3.307, 
3.309(b) (2003).  

There is no competent evidence of present active malaria and 
there are no residuals of any malaria that the veteran may 
have had.  There is also no evidence of malaria within one 
year of discharge from service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for malaria.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(b), 
4.88b, Diagnostic Code 6304 (2003).  

E. coli

The veteran contends, in essence, that he has an E. coli 
infection that was incurred in service.  As noted above, his 
service medical records are not available.  There is no 
medical evidence which shows that the veteran had an E. coli 
infection in service.  The veteran's discharge certificate 
does show that he had service in India and Burma, which is 
where he has reported he had this infection.  

The February 1998 statement referenced above also confirms 
that reports from urologists to whom the veteran had been 
referred for treatment during the period from 1962 to 1967 
"reveal[ed] laboratory cultures of the kidneys and the 
diagnosis was E. coli which is in the body for many years due 
to contaminated foods from human fecal matter in other 
countries."  As noted above, however, the record does not 
indicate that the affiant is qualified to render opinions as 
to medical diagnoses.  No medical records or other supporting 
medical documentation has been submitted to support the 
assertion that the veteran had an E. coli infection during 
that time.  

At the VA examination in May 1994, the veteran gave a history 
of gastroenteritis and a urinary tract infection due to an E. 
coli infection during World War II.  The report notes the 
veteran experienced repeated urinary tract infections due to 
E. coli contracted in Burma.  The diagnoses included 
recurrent urinary tract infections and gastroenteritis due to 
E. coli infection.  The veteran received a VA examination in 
September 2002.  He gave a history of hematuria and a urinary 
tract infection in service and indicated that he was not on 
any medications for his urinary tract.  The veteran also gave 
a history of chronic diarrhea while in India.  He indicated 
he did not have any alteration in bowel habits at the time of 
the examination.  The final diagnoses included past history 
of renal lithiasis, urinary tract infection, and prostatitis 
without evidence of sequelae.  The diagnoses also included 
remote history of diarrhea while in Burma without evidence of 
recurrence or sequelae.

At the May 1994 VA examination, the diagnoses indicated that 
the veteran had repeated urinary tract infections due to E. 
coli contracted in Burma.  However, the examination report 
does not show that the veteran had a current E. coli 
infection, or a urinary tract or gastrointestinal infection 
due to E. coli.  Similarly, the post-service medical records 
contained in the veteran's claims folder - which date 
primarily from the 1980s and thereafter - do not refer to 
chronic urinary tract or gastrointestinal infection due to E. 
coli.  The Board does note a reference in 1951 to chronic 
prostatitis, but the source of this is not specified.  
Similarly, private medical records - dating primarily from 
the 1980s -- refer to a history of E. Coli infection in 1960 
and, in 1981, to a history of E. Coli infection 10 years 
earlier.  They also contain a urine culture obtained in 1991 
that found "streptococcus, group D (enterococcus)", without 
a specific reference to E. Coli.  The veteran gave a history 
of urinary tract infections and chronic diarrhea in service 
on VA examination in September 2002, and the diagnoses listed 
in the examination report include history of renal lithiasis, 
urinary tract infection, prostatitis, and diarrhea without 
evidence of residuals.  As noted above, however, a diagnosis 
of a history of a disease does not constitute evidence of a 
present disability.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999). 

The record does not establish that the veteran had a chronic 
E. coli infection during service.  A June 1951 private 
hospital history and physical does not show any 
gastrointestinal or urinary tract disorder, although it does 
refer to an unspecified chronic prostatitis.  While the 1994 
VA examination report contains diagnoses of recurrent urinary 
tract infections and gastroenteritis due to E. coli 
infection, no active disease was then shown, and the records 
of treatment similarly do not document these recurrent 
infections.  Moreover, the September 2002 VA examination 
report only shows that there was a history of renal 
lithiasis, urinary tract infection, prostatitis, and diarrhea 
without evidence of residuals.  Service connection may only 
be granted for disability resulting from disease or injury.  
As such, a disability must be present.  However, the medical 
evidence in the record does not show that the veteran has a 
present E. coli infection, or a gastrointestinal or urinary 
tract disability due to such an infection.  In the absence of 
proof of a present disability, there is no valid claim.  
38 C.F.R. § 3.303 (2003); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

There is no evidence of a chronic E. coli infection during 
service.  There is no competent evidence of a present E. coli 
infection, or a gastrointestinal or urinary tract disability 
due to E. coli.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for an 
E. coli infection including a urinary tract infection and 
gastroenteritis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Veterans Claims Assistance Act

The veteran's claim was readjudicated under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA and the implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
Additionally, the VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA also 
requires VA to notify the claimant and the claimant's 
representative of any information including medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in a 
February 2002 letter, in the rating decision appealed, and in 
the December 2002 statement of the case.  The rating decision 
and the statement of the case provided the veteran with a 
summary of the evidence in the record used for the 
determination.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  The February 
2002 VA letter advised the veteran of the evidence needed to 
support his claims, the kind of evidence he was responsible 
for obtaining, and the evidence VA was responsible for 
obtaining.  Accordingly, the duty to notify the veteran of 
what evidence he was responsible for obtaining and the 
evidence VA was responsible for obtaining has been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the February 2002 VA letter advised the 
veteran to respond within 60 days.  Additionally, the 
statement of the case provided the regulations applicable to 
the VCAA, including the regulation that indicates that there 
was a 30 day time limit in which to respond to the VCAA 
development letter.  However, the U.S. Court of Appeals for 
the Federal Circuit invalidated regulations that provided for 
a period of less than one year to respond to the VA notice.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (2003).  More than one year has 
elapsed since the February 2002 letter and the December 2002 
statement of the case were sent to the veteran.  
Additionally, the February 2002 VA letter advised the veteran 
that if evidence was received within one year of the date of 
the letter and entitlement to benefits was established, then 
the benefits could be paid from the date of the claim.  Since 
over one year has elapsed since the veteran was notified of 
the evidence necessary to substantiate his claims, there is 
no prejudice to the veteran by the Board considering the 
claim at this time.  Moreover, in connection with this claim, 
the veteran has repeatedly stated that his treatment has been 
at the VA facility at Mountain Home, Tennessee, and these 
records have been obtained and associated with his claims 
folder.

The veteran's service medical records are not available from 
the National Personnel Records Center (NPRC) since the 
records were destroyed by fire.  NPRC indicated that it 
needed more detailed information to be able to search for 
records from alternative sources.  The RO sent a May 2002 
letter to the veteran requesting that he provide dates to a 
90 day time period and complete unit designation where he 
received treatment in service.  The veteran responded with 
treatment dates of "?/45" to May 2002, and the name and 
location of the medical facility only as Chabua, India, and 
Burma, India.  Since the veteran was unable to provide the 
requested detailed information, further attempts to develop 
alternative sources of records would be futile.  Also, in 
1994, the veteran identified a private medical provider where 
he received treatment and records from the provider were 
requested and obtained.  In connection with the current 
claim, he has indicated he received treatment at a VA 
facility and records of that treatment have been associated 
with the claims file.  In addition, the veteran has received 
a VA examination in connection with this claim.  The veteran 
has not identified additional relevant evidence of probative 
value that has not already been sought and associated with 
the claims file.  Accordingly, the facts relevant to this 
claim have been developed and there is no further action to 
be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for an E. coli infection 
including a urinary tract infection and gastroenteritis is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



